Citation Nr: 0304252	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  00-24 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for residuals of removal of 
keratinous epidermal inclusion cysts of right hip and right 
wrist to include due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from June 1967 to June 1970.  He 
served in Vietnam from October 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  Service connection was denied for 
residuals, removal of keratinous epidermal inclusion cysts of 
right hip and right wrist to include due to Agent Orange 
exposure, as a well-grounded claim had not been submitted.

The veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge in July 2001.  A copy of the 
transcript is in the claims file. 

The Board remanded the case in September 2001 for further 
development and readjudication.  Most recently, in a 
supplemental statement of the case in December 2002 the RO 
affirmed the previous denial.  The case has been returned to 
the Board for further appellate review.


FINDING OF FACT

The competent, probative medical evidence of record does not 
show that the veteran's residuals of removal of keratinous 
epidermal inclusion cysts of the right hip and right wrist, 
first shown many years after service, are linked to active 
service on any basis.




CONCLUSION OF LAW

Residuals of removal of keratinous epidermal inclusion cysts 
of the right hip and wrist were not incurred in or aggravated 
by active service, to include as due to exposure to Agent 
Orange.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303(d), 3.304, 3.307(a)(6) and (d), 
3.309(e) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

In October 1999 the veteran requested compensation for cysts 
removed from his right wrist and right hip.  He claimed that 
he had the same type of cyst removed from his forehead while 
serving in the Republic of South Vietnam.  He further claimed 
that the other two cysts existed while he was in Vietnam but 
he did not have time to have them surgically removed.

Service medical records show treatment for removal of a 
sebaceous cyst from the right forehead in October 1969.  The 
records are negative for any other complaints, findings or 
diagnosis of cysts during military service.  The veteran 
denied any skin disease at his separation examination in May 
1970.  The clinical evaluation was normal for skin.  

In connection with a prior claim, in March 1986, the RO 
requested hospital and/or outpatient reports for treatment 
from January 1980 to the date of the request from the Denver 
VAMC.  The reply indicates that a hospital summary was not 
available.  An outpatient treatment record in November 1983 
shows the veteran complained of several disorders including 
two bumps that were on his right wrist and right hip that he 
had had for awhile.  The pertinent assessments were a 
ganglion of the right wrist and a possible sebaceous cyst of 
the right buttock.

In May 1986 on a form seeking medical benefits, under 
previous medical care, the veteran mentioned being seen for 
"lumps on body" at the Denver VAMC.  

At a VA medical examination in May 1986, the veteran reported 
having a skin rash all over.  There were no complaints, 
findings, or diagnosis of cysts.  The medical history noted 
the veteran was seen in 1973 at the Brentwood VA Medical 
Center in Los Angeles, in 1981 at the Denver VA Medical 
Center, and in 1986 at Fort Lyon.  He also reported medical 
treatment at private medical hospitals for unrelated 
disorders.

A May 1999 pathology report submitted with the veteran's 
claim diagnosed the excision of lesions from the right wrist 
and right hip as keratinous epidermal inclusion cysts.  

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in December 1999.  He reported that in the early 
1970's he noted the development of cystic lesions involving 
the right wrist and right hip.  He underwent surgical 
excision of these lesions in May 1999 and pathology revealed 
benign epidermal inclusion cysts.  The veteran had a scar 
involving the right lateral wrist and one on the right 
buttock.  He complained that since the surgery for the right 
wrist lesion he had developed numbness involving the right 
number four and five digits.  He denied any other symptoms.  

The December 1999 VA C&P examination revealed scars involving 
the right lateral wrist and right buttock.  He had subjective 
numbness involving the lateral aspect of the right hand and 
the right number four and five digits.  The diagnosis was 
epidermal inclusion cyst times two, status post surgical 
excision, now with discomfort and examination as described.

The veteran testified at a personal hearing in July 2001 that 
he was aware of nodules on his wrist and hip in service but 
they were not bothering him so he did nothing about them.  
The veteran further testified that when he went to the VA 
hospital in Denver in 1975, he pointed out to the doctor the 
presence of the cysts on his right wrist and right hip.  The 
veteran also testified that he had mentioned the cysts to 
medical providers over the years and was told that there was 
no reason to remove the cysts unless they were bothering him.

Outpatient treatment records secured from the Denver VA 
Medical Center include a duplicate copy of the November 1983 
record previously mentioned.  In July 1993 he complained of 
cysts on his right wrist and right hip increasing in size.  
The assessment was probable lipoma v. angiolipoma 
asymptomatic.  No treatment was prescribed.    

A reply from the VA Medical Center in Los Angeles (DVA-LAACC) 
stated that there was no record for the veteran for treatment 
at Brentwood from January 1973 to December 1976.  

In January 2002 the veteran stated that he had no further 
documents to submit.  

In March 2002, in response to a request for treatment records 
from 1975 through 1981, the Denver VA Medical Center replied 
that there were no retired records.   

The veteran was afforded a VA C&P examination in October 
2002.  The veteran reported that he was exposed to Agent 
Orange during his tour of duty in Vietnam.  While in Vietnam, 
he noted development of two subcutaneous and cystic lesions, 
one on his right wrist and the other on his right hip.  He 
denied any drainage from the lesions.  They increased in size 
over the years and were intermittently inflamed with redness 
and tenderness.  He was seen and evaluated in Vietnam for 
these lesions but no diagnosis was made or treatment 
rendered.  In 1969, after he returned from Vietnam and before 
his discharge from service, he was seen and evaluated but 
again there was no diagnosis and no treatment.  

Post service the lesions continued to intermittently become 
inflamed and tender approximately every six months.  He 
sought treatment at the Denver VA Medical Center 
approximately six times and the diagnosis was sebaceous cyst.  
In 1999, he had surgical excision of the cysts because the 
two lesions had increased in size and were more frequently 
inflamed.  The only residuals were scarring at the site.  The 
VA examiner noted that upon review of the medical records, 
the pathology revealed epidermal inclusion cyst.  

The VA examiner in October 2002 stated that a review of the 
veteran's medical records showed that in October 1969 the 
veteran had a cyst removed from his right forehead and 
clinically the lesion was a sebaceous cyst.  There was no 
pathology report in the records.  The only residual was a 
scar.  

The VA examiner's opinion, in pertinent part, was as follows:

1.	It is my opinion that it is less likely than not that 
the lesions (epidermal inclusion cyst or sebaceous 
cyst) removed from the veteran's right hip and right 
wrist could be related to Agent Orange exposure.
2.	It is my opinion that it is less likely than not that 
there exists a relationship between the (epidermal 
inclusion cyst or sebaceous cyst) removed from the 
veteran's forehead while in the Service and those 
removed from the right hip and right wrist after his 
release from the Service.

Criteria

General Service Connection

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).



Agent Orange

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) (2002) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a) (2001).

38 U.S.C. A. § 1116(f) provides that for purposes of 
establishing service connection for a disability or death 
resulting from exposure to a herbicide agent, including a 
presumption of service-connection under this section, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  Section 201 of the Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).

The following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there was no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied:  

Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; Multiple myeloma, non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Type II Diabetes Mellitus; Prostate cancer; 
Respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); or Soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma.  38 C.F.R. 
§ 3.309(e) (2002).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309 (2001)).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (CAFC) determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  
Competent medical evidence is required where the issue 
involves medical causation.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).

Analysis

Preliminary matter

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version more favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The Board's consideration of the new regulations 
is not prejudicial to the appellant inasmuch as the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2002).  In January 2000 the RO provided the appellant 
a copy of the applicable rating decision and forwarding 
letter that in combination notified him of the basis for the 
decision reached.  Although the veteran's claim was initially 
denied as not well grounded, more recently the RO 
readjudicated the claim on the merits.

The RO also provided the appellant a March 2000 statement of 
the case and a December 2002 supplemental statement of the 
case that collectively included a summary of the evidence 
obtained and considered, the applicable law and regulations 
and a discussion of the facts of the case.  

The appellant has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and has done so.  Further, he has obtained representation and 
his representative has prepared argument on his behalf.  He 
has also been advised of evidence he could submit himself or 
to sufficiently identify evidence so that VA could obtain the 
evidence for him.  VA C&P examinations have been provided and 
a medical opinion has been obtained.  

More specifically, the Board notes that the RO notified the 
veteran by letter dated in December 2001 of the evidence 
needed to establish entitlement and VA's duty to assist to 
obtain evidence to support his claim.  Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran has not indicated that any other probative 
evidence not already associated with the claims folder is 
available so there is no need to notify him as to whether VA 
would obtain it.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.

Service connection

The veteran seeks service connection for residuals of the 
removal of keratinous epidermal inclusion cysts from his 
right wrist and right hip.  The veteran's representative 
points out that there is evidence of service incurrence of 
cysts as a sebaceous cyst was removed in October 1969 in 
service.  At a December 1999 C&P examination the veteran gave 
a history of noting the development in the early 1970s of 
cystic lesions involving the right wrist and right hip.  The 
veteran stated in his substantive appeal received in October 
2000 that the doctor who removed the cysts in 1999 stated 
that cysts were all related. 

It is of particular note that the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001), has amended the provisions of 38 U.S.C.A. § 
1116, in pertinent part, by expanding the presumption of 
exposure to herbicides to include all Vietnam veterans, not 
just those who have a disease on the presumptive list in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e).  

This provision became effective on December 27, 2001, and 
thus reverses the CAVC's decision in McCartt v. West, 12 Vet. 
App. 164 (1999).  As the new provision is liberalizing, it is 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. at 312-13 (1991).  

The veteran has claimed that his disorders are herbicide-
related, so he will not be prejudiced by the Board 
considering the new provision in this decision.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Having served in the Republic of Vietnam during the period 
between October 1968 and October 1969, the veteran is 
presumed to have been exposed to an herbicide agent, such as 
Agent Orange.  See Section 201 of the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  

The presumption of service connection based on exposure to 
herbicide agents is not for consideration in this case as the 
veteran's claimed disorder of keratinous epidermal inclusion 
cysts is not listed in 38 C.F.R. § 3.309(e).  

The Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for several specified conditions, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  64 Fed. Reg. 
59232-59243 (November 2, 1999).

Service connection may alternatively be established by way of 
proof of actual direct causation, that herbicide exposure 
during service caused the claimed disability.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(d).

Although no presumption exists for the keratinous epidermal 
inclusion cysts, due to exposure to Agent Orange, the claim 
should nevertheless be developed under a direct service 
connection theory of entitlement under Schroeder v. West, 212 
F.3d 1265 (Fed. Cir. 2000).  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994) (When a veteran is found not 
to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.).

The CAVC has determined that to warrant service connection, 
there must be medical evidence of a current disability, 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury, and 
medical evidence of a relationship between the claimed in-
service injury and the present disease.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Although the veteran had a sebaceous cyst removed from his 
forehead in service, keratinous epidermal inclusion cysts of 
the right hip and right wrist were not shown in service.  No 
chronic skin disorder was noted at separation.  At the May 
1970 separation examination for release from active duty the 
veteran denied any skin disease and had a normal clinical 
evaluation for skin.  

Post service medical evidence of record shows that in 1983, 
approximately thirteen years after discharge from service, 
the veteran complained of bumps on his right wrist and right 
hip that he had for awhile.  These lesions were surgically 
removed in May 1999 and pathology revealed benign epidermal 
inclusion cysts.  The veteran also contends that the cysts on 
his right wrist and right hip are the same as the cyst that 
was removed in service.  

The veteran's own opinions and statements asserting that the 
cysts on his right wrist and right hip are related to his 
military service to include exposure to AO are not competent 
evidence in this case.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  The veteran is a readjustment counselor for veterans 
but there is no indication that he has had any medical 
training in conjunction with his employment.

The Board is also not competent to supplement the record with 
its own unsubstantiated medical conclusions as to diagnosis 
and/or medical causation.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The RO obtained a medical opinion and a VA examiner found 
that it was less likely than not that the lesions removed 
from the veteran's right hip and right wrist could be related 
to Agent Orange exposure.  The VA examiner also stated that 
it was less likely than not that there was a relationship 
between the cyst removed from the veteran's forehead in 
service and the cysts removed from the right wrist and right 
hip post service.  

A chronic disease identity was not established during 
service.  Although the veteran claims that he first noticed 
the cysts on his right wrist and right hip in service, the 
first mention of these lesions in the medical evidence of 
record is in 1983.  There is medical evidence that the 
veteran had the epidermal inclusion cysts surgically removed 
and has residuals of scarring and subjective numbness 
involving the lateral aspect and two digits of the right 
hand.  However, there is no medical evidence of record 
linking such to service or to exposure to AO.  Absent 
competent medical evidence providing a link to service, 
entitlement to service connection is not warranted on any 
basis.  Hickson, supra.

Simply put, there is no competent evidence that the veteran's 
current residuals of removal of keratinous epidermal 
inclusion cysts of the right wrist and right hip are related 
to service.  No competent medical evidence exists of a 
relationship between any currently claimed residuals of 
removal of these epidermal inclusion cysts and service, and 
any alleged continuity of symptomatology.  Voerth v. West, 13 
Vet. App. 117 (1999); McManaway v. West, 13 Vet. App. 60 
(1990); Savage,10 Vet. App. 488 (1997).

For the reasons stated above, the Board finds that the 
veteran has failed to present evidence of a link, or nexus, 
between the claimed disability and his period of active 
service, to include any exposure to Agent Orange therein. 

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for removal of 
keratinous epidermal inclusion cysts of the right hip and the 
right wrist to include as due to exposure to AO.  The claim 
must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not for application in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2002).


ORDER

Entitlement to service connection for residuals of removal of 
keratinous epidermal inclusion cysts of the right hip and 
right wrist to include as due to exposure to Agent Orange is 
denied.




		
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

